


Exhibit 10.53


TERM NOTE


Borrower's Name:
 
FabTech, Inc.
Borrower's Address:
 
777 N.W. Blue Parkway, Suite 350
Lee’s Summit, Missouri 64086-5709
Office:
 
30361
Loan Number:
 
Maturity Date:
 
August 3, 2009
Amount:
 
$5,000,000
 Lee’s Summit, Missouri $5,000,000 Dated: July 6, 2004

 
FOR VALUE RECEIVED, on August 3, 2009 (the “Maturity Date”), the undersigned
("Borrower") promises to pay to the order of Union Bank of California, N.A., a
national banking association ("Bank"), as indicated below, the principal sum of
Five Million Dollars ($5,000,000), or so much thereof as is disbursed, together
with interest on the balance of such principal from time to time outstanding, at
the per annum rate or rates and at the times set forth below. This Term Note
(this "Note") is the Note generally referred to in the Covenant Agreement (as
such term is defined hereinbelow) and is governed by the terms and conditions
thereof. Initially capitalized terms used herein which are not otherwise defined
shall have the meanings assigned to such terms in the Covenant Agreement.


1.   PAYMENTS


PRINCIPAL PAYMENTS. Borrower shall pay principal in equal consecutive monthly
installments, each installment in the amount of Eighty-Three Thousand Three
Hundred Thirty-Three Dollars ($83,333), commencing on August 3, 2004 and
continuing on the third day of each month thereafter. On the Maturity Date, all
outstanding principal hereunder shall be due and payable.


INTEREST PAYMENTS. Borrower shall pay interest on the outstanding principal
amount hereof on the third day of each month, commencing August 3, 2004. Should
interest not be paid when due, it shall become part of the principal and bear
interest as herein provided. All computations of interest under this Note shall
be made on the basis of a year of 360 days, for actual days elapsed.


(a)   Base Interest Rate. At Borrower’s option, amounts outstanding hereunder in
minimum amounts of at least $100,000 shall bear interest at a rate, based on an
index selected by Borrower, equal to Bank's LIBOR Rate for the Interest Period
selected by Borrower plus the LIBOR Rate Margin.



    1   

--------------------------------------------------------------------------------

 

 
The Base Interest Rate may not be changed, altered or otherwise modified until
the expiration of the Interest Period selected by Borrower. The exercise of
interest rate options by Borrower shall be as recorded in Bank's records, which
records shall be prima facie evidence of the amount borrowed at the Base
Interest Rate and the interest rate; provided, however, that failure of Bank to
make any such notation in its records shall not discharge Borrower from its
obligations to repay in full with interest all amounts borrowed. In no event
shall any Interest Period extend beyond the Maturity Date.


To exercise this option, Borrower may, from time to time with respect to
principal outstanding on which a Base Interest Rate is not accruing, and on the
expiration of any Interest Period with respect to principal outstanding on which
a Base Interest Rate has been accruing, select an index offered by Bank for a
Base Interest Rate Loan and an Interest Period by telephoning an authorized
lending officer of Bank located at the banking office identified below prior to
10:00 a.m., Pacific time, on any Business Day and advising that officer of the
selected index, the Interest Period and the Origination Date selected (which
Origination Date, for a Base Interest Rate Loan based on the LIBOR Rate, shall
follow the date of such selection by no more than two (2) Business Days).


Bank will mail a written confirmation of the terms of the selection to Borrower
promptly after the selection is made. Failure to send such confirmation shall
not affect Bank's rights to collect interest at the rate selected. If, on the
date of the selection, the index selected is unavailable for any reason, the
selection shall be void. Bank reserves the right to fund the principal from any
source of funds notwithstanding any Base Interest Rate selected by Borrower.


(b)   Variable Interest Rate. All principal outstanding hereunder which is not
bearing interest at a Base Interest Rate shall bear interest at a rate per annum
equal to the Reference Rate plus the Reference Rate Margin, which rate shall
vary as and when the Reference Rate changes.


Borrower shall pay all amounts due under this Note in lawful money of the United
States at Bank's San Fernando Valley Commercial Banking Office, or such other
office as may be designated by Bank from time to time.


2.   LATE PAYMENTS. If any payment required by the terms of this Note shall
remain unpaid ten days after same is due, at the option of Bank, Borrower shall
pay a fee of $100 to Bank.


3.   INTEREST RATE FOLLOWING DEFAULT. In the event of default, at the option of
Bank, and, to the extent permitted by law, interest shall be payable on the
outstanding principal under this Note at a per annum rate equal to five percent
(5%) in excess of the interest rate specified in paragraph 1.b above, calculated
from the date of default until all amounts payable under this Note are paid in
full.



    2   

--------------------------------------------------------------------------------

 

 
4.   PREPAYMENT


(a)   Amounts outstanding under this Note bearing interest at a rate based on
the Reference Rate may be prepaid in whole or in part at any time, without
penalty or premium. Borrower may prepay amounts outstanding under this Note
bearing interest at a Base Interest Rate in whole or in part provided Borrower
has given Bank not less than five (5) Business Days’ prior written notice of
Borrower’s intention to make such prepayment and pays to Bank the prepayment fee
due as a result. The prepayment fee shall also be paid, if Bank, for any other
reason, including acceleration or foreclosure, receives all or any portion of
principal bearing interest at a Base Interest Rate prior to its scheduled
payment date. The prepayment fee shall be an amount equal to the present value
of the product of: (i) the difference (but not less than zero) between (a) the
Base Interest Rate applicable to the principal amount which is being prepaid,
and (b) the return which Bank could obtain if it used the amount of such
prepayment of principal to purchase at bid price regularly quoted securities
issued by the United States having a maturity date most closely coinciding with
the relevant Base Rate Maturity Date and such securities were held by Bank until
the relevant Base Rate Maturity Date ("Yield Rate"); (ii) a fraction, the
numerator of which is the number of days in the period between the date of
prepayment and the relevant Base Rate Maturity Date and the denominator of which
is 360; and (iii) the amount of the principal so prepaid (except in the event
that principal payments are required and have been made as scheduled under the
terms of the Base Interest Rate Loan being prepaid, then an amount equal to the
lesser of (A) the amount prepaid or (B) 50% of the sum of (1) the amount prepaid
and (2) the amount of principal scheduled under the terms of the Base Interest
Rate Loan being prepaid to be outstanding at the relevant Base Rate Maturity
Date). Present value under this Note is determined by discounting the above
product to present value using the Yield Rate as the annual discount factor.


(b)   In no event shall Bank be obligated to make any payment or refund to
Borrower, nor shall Borrower be entitled to any setoff or other claim against
Bank, should the return which Bank could obtain under this prepayment formula
exceed the interest that Bank would have received if no prepayment had occurred.
All prepayments shall include payment of accrued interest on the principal
amount so prepaid and shall be applied to payment of interest before application
to principal. A determination by Bank as to the prepayment fee amount, if any,
shall be conclusive.


(c)   Bank shall provide Borrower a statement of the amount payable on account
of prepayment. Borrower acknowledges that (i) Bank establishes a Base Interest
Rate upon the understanding that it apply to the Base Interest Rate Loan for the
entire Interest Period, and (ii) Bank would not lend to Borrower without
Borrower’s express agreement to pay Bank the prepayment fee described above.



    3   

--------------------------------------------------------------------------------

 

 
5.   DEFAULT AND ACCELERATION OF TIME FOR PAYMENT. Default shall include, but
not be limited to, any of the following: (a) the failure of Borrower to make any
payment required under this Note when due; (b) any breach, misrepresentation or
other default by Borrower, any guarantor, co-maker, endorser, or any person or
entity other than Borrower providing security for this Note (hereinafter
individually and collectively referred to as the "Obligor") under any security
agreement, guaranty or other agreement between Bank and any Obligor; (c) the
insolvency of any Obligor or the failure of any Obligor generally to pay such
Obligor's debts as such debts become due; (d) the commencement as to any Obligor
of any voluntary or involuntary proceeding under any laws relating to
bankruptcy, insolvency, reorganization, arrangement, debt adjustment or debtor
relief; (e) the assignment by any Obligor for the benefit of such Obligor's
creditors of any substantial part of such Obligor’s property; (f) the
appointment, or commencement of any proceeding for the appointment of a
receiver, trustee, custodian or similar official for all or substantially all of
any Obligor's property; (g) the commencement of any proceeding for the
dissolution or liquidation of any Obligor; (h) the termination of existence or
death of any Obligor; (i) the revocation of any guaranty or subordination
agreement given in connection with this Note; (j) the failure of any Obligor to
comply with any order, judgment, injunction, decree, writ or demand of any court
or other public authority; (k) the filing or recording against any Obligor, or
the property of any Obligor, of any notice of levy, notice to withhold, or other
legal process for taxes other than property taxes; (l) the default by any
Obligor personally liable for amounts owed hereunder on any obligation
concerning the borrowing of money (including, without limitation, the occurrence
of any Event of Default under and as defined in the Amended and Restated Credit
Agreement); (m) the issuance against any Obligor, or the property of any
Obligor, of any writ of attachment, execution, or other judicial lien; or (n)
the deterioration of the financial condition of any Obligor which results in
Bank deeming itself, in good faith, insecure. Upon the occurrence of any such
default, Bank, in its discretion, may cease to advance funds hereunder and may
declare all obligations under this Note immediately due and payable; however,
upon the occurrence of an event of default under subparagraph (c), (d), (e), (f)
or (g) hereof, all principal and interest shall automatically become immediately
due and payable.


6.   ADDITIONAL AGREEMENTS OF BORROWER. If any amounts owing under this Note are
not paid when due, Borrower promises to pay all costs and expenses, including
reasonable attorneys' fees, incurred by Bank in the collection or enforcement of
this Note. Borrower and any endorsers of this Note, for the maximum period of
time and the full extent permitted by law, (a) waive diligence, presentment,
demand, notice of nonpayment, protest, notice of protest, and notice of every
kind; (b) waive the right to assert the defense of any statute of limitations to
any debt or obligation hereunder; and (c) consent to renewals and extensions of
time for the payment of any amounts due under this Note. If this Note is signed
by more than one party, the term "Borrower" includes each of the undersigned and
any successors in interest thereof; all of whose liability shall be joint and
several. The receipt of any check or other item of payment by Bank, at its
option, shall not be considered a payment on account until such check or other
item of payment is honored when presented for payment at the drawee Bank. Bank
may delay the credit of such payment based upon Bank's schedule of funds
availability, and interest under this Note shall accrue until the funds are
deemed collected. In any action brought under or arising out of this Note,
Borrower and any Obligor, including their successors and assigns, hereby consent
to the jurisdiction of any competent court within the State of California, as
provided in any alternative dispute resolution agreement executed between
Borrower and Bank, and consent to service of process by any means authorized by
said state’s law. The term "Bank" includes, without limitation, any holder of
this Note. This Note shall be construed in accordance with and governed by the
laws of the State of California. This Note hereby incorporates any alternative
dispute resolution agreement previously, concurrently or hereafter executed
between Borrower and Bank.



    4   

--------------------------------------------------------------------------------

 

 
7.   CHANGE IN CIRCUMSTANCES


(a)   Inability to Determine Rates. If, on or before the first day of any
Interest Period for any Base Interest Rate Loan, Bank determines that the Base
Interest Rate for such Interest Period cannot be adequately and reasonably
determined due to the unavailability of funds in or other circumstances
affecting the London interbank market, or the certificate of deposit market, as
the case may be, which determination by Bank shall be conclusive and binding
upon Borrower, Bank shall immediately give notice thereof to Borrower. After the
giving of any such notice and until Bank shall otherwise notify Borrower that
the circumstances giving rise to such condition no longer exist, Borrower's
right to request, and Bank's obligation to offer, a Base Interest Rate Loan
shall be suspended. Any Base Interest Rate Loan outstanding at the commencement
of any such suspension which affects Base Interest Rate Loans of that type,
shall be converted at the end of the then current Interest Period for that loan
to a Reference Rate Loan unless such suspension has then ended.


(b)   Illegality. If, after the date of this Note, the adoption of any
applicable law, rule or regulation, or any change therein, or change in the
interpretation or administration thereof by any governmental authority, central
bank, comparable agency or other Person charged with the interpretation or
administration thereof, or compliance by Bank with any request or directive
(whether or not having the force of law) of any such authority (a "Change of
Law") shall make it unlawful or impossible for Bank to make or maintain a Base
Interest Rate Loan, Bank shall immediately notify Borrower of such Change of
Law. After Borrower's receipt of such notice, Borrower's right to select, and
Bank's obligation to offer, a Base Interest Rate Loan shall be terminated, and
the undersigned shall (i) at the end of the current Interest Period for any Base
Interest Rate Loan then outstanding, convert such loan to a Reference Rate Loan,
or (ii) immediately repay or convert any Base Interest Rate Loan then
outstanding if Bank shall notify Borrower that Bank may not lawfully continue to
fund and maintain such Base Interest Rate Loan.


(c)   Increased Costs. If, after the date of this Note, any Change of Law:



    5   

--------------------------------------------------------------------------------

 

 
(i)   shall subject Bank to any tax, duty or other charge with respect to a Base
Interest Rate Loan or its obligation to make such Base Interest Rate Loan, or
shall change the basis of taxation of payments by Borrower to Bank on such Base
Interest Rate Loan or in respect to such Base Interest Rate Loan under this Note
(except for changes in the rate of taxation on the overall net income of Bank);
or


(ii)   shall impose, modify or hold applicable any reserve, special deposit or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances or loans by, or any other acquisition of funds by
Bank for any Base Interest Rate Loan (except for any reserve, special deposit or
other requirement included in the determination of the Base Rate); or


(iii)   shall impose on Bank any other condition directly related to any Base
Interest Rate Loan; and the effect of any of the foregoing is to increase the
cost to Bank of making, renewing or maintaining a Base Interest Rate Loan beyond
any adjustment made by Bank in determining the applicable interest rate for any
such Base Interest Rate Loan, or to reduce the amount receivable by Bank
hereunder;


then Borrower shall from time to time, upon demand by Bank, pay to Bank
additional amounts sufficient to reimburse Bank for such increased costs or
reduced amounts. A certificate as to the amount of such increased costs or
reduced amounts, submitted to the Borrower by Bank, shall, in the absence of
manifest error, be conclusive and binding on Borrower for all purposes.


(d)   Capital Adequacy. If Bank shall determine that:


(i)   any law, rule or regulation, any interpretation or application thereof by
any governmental authority, central bank, comparable agency or other Person
charged with the interpretation or administration thereof, any directive,
request, assessment guideline or other guideline issued by such authority, bank,
agency or Person (whether or not having the force of law) or any change in any
of the foregoing which is adopted, issued or becomes effective after the date
hereof affects the amount of capital required or expected to be maintained by
Bank or any Person controlling Bank (a "Capital Adequacy Requirement"); and


(ii)   the amount of capital maintained by Bank or such Person which is
attributable to or based upon this Note or the amounts outstanding hereunder
must be increased as a result of such Capital Adequacy Requirement (taking into
account Bank's or such Person's policies with respect to capital adequacy),
Borrower shall pay to Bank or such Person, upon demand of Bank, such amounts as
Bank or such Person shall determine are necessary to compensate Bank or such
Person for the increased costs to Bank or such Person of such increased capital.
A certificate of Bank, setting forth in reasonable detail the computation of any
such increased costs, delivered by Bank to Borrower shall, in the absence of
manifest error, be conclusive and binding on Borrower for all purposes.



    6   

--------------------------------------------------------------------------------

 

 
8.   DEFINITIONS. As used herein, the following terms shall have the meanings
respectively set forth below: "Amended and Restated Credit Agreement" means that
certain Amended and Restated Credit Agreement dated as of February 27, 2003, by
and between Diodes and Bank, as amended and as at any time and from time to time
further amended, supplemented, extended, restated or renewed. "Base Interest
Rate" means a rate of interest based on the LIBOR Rate. "Base Interest Rate
Loan" means amounts outstanding under this Note that bear interest at a Base
Interest Rate. "Base Rate Maturity Date" means the last day of the Interest
Period with respect to principal outstanding under a Base Interest Rate Loan.
"Business Day" means a day on which Bank is open for business for the funding of
corporate loans, and, with respect to the rate of interest based on the LIBOR
Rate, on which dealings in U.S. dollar deposits outside of the United States may
be carried on by Bank. "Covenant Agreement" means that certain Covenant
Agreement dated as of the date of this Note, by and between Borrower and Bank,
as an any time and from time to time amended, supplemented, extended, restated
or renewed. "Diodes" means Diodes Incorporated, a Delaware corporation and
parent company of Borrower. "Financial Statement" has the meaning assigned to
such term in the Amended and Restated Credit Agreement. "Interest Period" means
with respect to funds bearing interest at a rate based on the LIBOR Rate, any
calendar period of one (1) month, two (2) months, three (3) months, four (4)
months, five (5) months, six (6) months, nine (9) months or twelve (12) months.
In determining an Interest Period, a month means a period that starts on one
Business Day in a month and ends on and includes the day preceding the
numerically corresponding day in the next month. For any month in which there is
no such numerically corresponding day, then as to that month, such day shall be
deemed to be the last calendar day of such month. Any Interest Period which
would otherwise end on a non-Business Day shall end on the next succeeding
Business Day unless that is the first day of a month, in which event such
Interest Period shall end on the next preceding Business Day. "Leverage Ratio"
has the meaning assigned to such term in the Amended and Restated Credit
Agreement. "LIBOR Rate" means a per annum rate of interest (rounded upward, if
necessary, to the nearest 1/100 of 1%) at which dollar deposits, in immediately
available funds and in lawful money of the United States would be offered to
Bank, outside of the United States, for a term coinciding with the Interest
Period selected by Borrower and for an amount equal to the amount of principal
covered by Borrower's interest rate selection, plus Bank’s costs, including the
cost, if any, of reserve requirements. "LIBOR Rate Margin" shall mean, (i) two
and three-quarters percent (2-3/4%) per annum, effective on the date on which
Bank receives a consolidated Financial Statement of Diodes and its Subsidiaries
(including Borrower) demonstrating that the Leverage Ratio for the fiscal period
covered thereby was greater than 2.0 to 1.0, (ii) two and one-half percent
(2-1/2%) per annum, effective on the date on which Bank receives a consolidated
Financial Statement of Diodes and its Subsidiaries (including Borrower)
demonstrating that the Leverage Ratio for the fiscal period covered thereby was
less than or equal to 2.0 to 1.0 but greater than 1.5 to 1.0, (iii) two percent
(2%) per annum, effective on the date on which Bank receives a consolidated
Financial Statement of Diodes and its Subsidiaries (including Borrower)
demonstrating that the Leverage Ratio for the fiscal period covered thereby was
less than or equal to 1.5 to 1.0 but greater than 1.0 to 1.0, (iv) one and
three-quarters percent (1-3/4%) per annum, effective on the date on which Bank
receives a consolidated Financial Statement of Diodes and its Subsidiaries
(including Borrower) demonstrating that the Leverage Ratio for the fiscal period
covered thereby was less than or equal to 1.0 to 1.0 but greater than 0.75 to
1.0 and (v) one and five-eighths percent (1-5/8%) per annum, effective on the
date on which Bank receives a consolidated Financial Statement of Diodes and its
Subsidiaries (including Borrower) demonstrating that the Leverage Ratio for the
fiscal period covered thereby was less than or equal to 0.75 to 1.0; provided,
however, that (x) if at any time there exists an Event of Default under the
Covenant Agreement or the Amended and Restated Credit Agreement, or any event
which, with notice or the lapse of time, or both, would become an Event of
Default under the Covenant Agreement or the Amended and Restated Credit
Agreement or (y) if Diodes fails to deliver any quarterly or annual Financial
Statement to Bank within the required time period set forth in the
Amended and Restated Credit Agreement, then the Leverage Ratio shall be deemed
to be greater than 2.0 to 1.0 until such Event of Default or unmatured Event of
Default is cured or otherwise waived by Bank or such quarterly or annual
Financial Statement is delivered to Bank, as the case may be; and provided
further, however, that the LIBOR Rate Margin shall never be a negative number.
"Origination Date" means the first day of the Interest Period. "Reference Rate"
means the rate announced by Bank from time to time at its corporate headquarters
as its Reference Rate.

    7   

--------------------------------------------------------------------------------

 

 
The Reference Rate is an index rate determined by Bank from time to time as a
means of pricing certain extensions of credit and is neither directly tied to
any external rate of interest or index nor necessarily the lowest rate of
interest charged by Bank at any given time. "Reference Rate Margin" shall mean
(a) one-half of one percent (1/2 of 1%) per annum, effective on the date on
which Bank receives a consolidated Financial Statement of Diodes and its
Subsidiaries (including Borrower) demonstrating that the Leverage Ratio for the
fiscal period covered thereby was thereby was greater than 2.0 to 1.0, (ii)
three-eighths of one percent (3/8 of 1%) per annum, effective on the date on
which Bank receives a consolidated Financial Statement of Diodes and its
Subsidiaries (including Borrower) demonstrating that the Leverage Ratio for the
fiscal period covered thereby was less than or equal to 2.0 to 1.0 but greater
than 1.5 to 1.0, (iii) one-quarter of one percent (1/4 of 1%) per annum,
effective on the date on which Bank receives a consolidated Financial Statement
of Diodes and its Subsidiaries (including Borrower) demonstrating that the
Leverage Ratio for the fiscal period covered thereby was less than or equal to
1.5 to 1.0 but greater than 1.0 to 1.0 and (iv) zero percent (0%), effective on
the date on which Bank receives a consolidated Financial Statement of Diodes and
its Subsidiaries (including Borrower) demonstrating that the Leverage Ratio for
the fiscal period covered thereby was less than or equal to 1.0 to 1.0;
provided, however, that (x) if at any time there exists an Event of Default
under the Covenant Agreement or the Amended and Restated Credit Agreement, or
any event which, with notice or the lapse of time, or both, would become an
Event of Default under the Covenant Agreement or the Amended and Restated Credit
Agreement or (y) if Diodes fails to deliver any quarterly or annual Financial
Statement to Bank within the required time period set forth in the Amended and
Restated Credit Agreement, then the Leverage Ratio shall be deemed to be greater
than 2.0 to 1.0 until such Event of Default or unmatured Event of Default is
cured or otherwise waived by Bank or such quarterly or annual Financial
Statement is delivered to Bank, as the case may be; and provided further,
however, that the Reference Rate Margin shall never be a negative number.
“Subsidiary” has the meaning assigned to such term in the Amended and Restated
Credit Agreement.



 FABTECH, INC.        
By: /s/ Carol Haverkamp
                Carol Haverkamp                 Chief Financial
Officer/Secretary      

 
 

    8  

--------------------------------------------------------------------------------

 

 